Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The teaching/description on page 21 of the present specification, paragraphs [0078] and [0079 is vague in its given context.  It appears that a missing text at the beginning of the paragraph [0078].  The description regarding three signals 154A, 154B and 154C is vague since they are not being corresponded with the drawings.  The description regarding the interaction among the object, the support arm and the component(s), lines 12-19, is vague.
The teaching/description by paragraph [0079] regarding the functional relationship between the first angle, the energy density, the region of interest designation and the boom assembly(?) on lines 24-31 is vague.
The present specification fails to provide an adequate teaching/description of an object detection system comprising at least one laser component to generate an augmented light signal in a first plane and to receive and detect a reflected light signal when an object is within a predetermined region of interest of the augmented light signal as now claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the use of term “that”, on line 1 and 2, for referring back to a previous element/component is indefinite since it is unclear to what the exact element/component is being referred. 
Similar use of term “that” in claims 4, 13, 16 and 19 is similarly vague.
In claim 4, the further recitation is vague since the exact functional relationship between the fan-shaped augmented light signal and the augmented light signal has not been clearly defined.
Claims not mentioned above are indefinite due to their dependencies.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 15-18 and 20, as understood by Examiner, is/are rejected under 35 U.S.C. 102(2) as being anticipated by Moss et al 10,436,904.
Moss et al disclose an object detection system comprising at least one laser component (104, 402) to generate a plurality of augmented fan-shaped light signals (Figs 2, 3) and to receive and detect a reflected light signal from an object within a predetermined region of interest of the augmented light signals.  The system of Moss et al inherently performs the claimed method steps.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 12-14 and 19, as understood by Examiner, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al 10,436,904.
With respect to claims 6 and 7, although Moss et al lack a clear inclusion of a trigger output signal as claimed, it would have been inherently included by the further executable instructions from the signal processing device of the system, however, if not, the inclusion of a trigger output signal in a detection system for providing further use of the detected result would have been known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Moss et al accordingly in order to provide suitable use of the system.  The further inclusion of a current loop would have also been obvious to one of ordinary skill in the art for similar reasons set forth above.
With respect to claims 12-14, although Moss et al fail to specify whether or not the laser light signals comprise a laser pulse with a diverging lens assembly and a converging lens assembly as claimed, the use of laser pulses with desired known available optics in an optical detection system for providing more control to the modulation of the optical signal would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Moss et al accordingly in order to provide more control to the light signal of the system.  The further inclusion of a wavelength would have also been obvious to one of ordinary skill in the art for similar reasons set forth above.
With respect to claim 19, although Moss et al lack an inclusion of a vacuum excavation truck as claimed, selecting a particular mounting element/device for mounting a detection system for providing a proper support would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Moss et al accordingly in order to provide a proper support for the system.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878